*435The opinion of the court was delivered by
Tyler, J.
This is a petition to foreclose a mortgage, and it is incumbent on the petitioner to show that the condition of her mortgage has been broken. The condition is silent as to the place where the support should be furnished, and the petitionees insist that'in the light of the surrounding circumstances it should be construed as meaning that the petitionees might elect to support the petitioner in their family wherever they might reside. We hold that, construing the condition by its own terms, which are without limitation, the petitioner had the right to select the place where she would receive her support, provided she did not thereby impose an unreasonable burden, by way of expense, upon the petitionees. She selected the home farm, and this being refused her, she then selected the house of Mr. Ladd and gave the petitionees notice that she was at Ladd’s on expense and should remain there until such time as the petitionees were ready to support her on the old farm. The master finds that both places selected by her were suitable for her support. Young v. Young, 59 Vt. 342, is decisive of this case.
Decree affirmed and cause remanded.